Citation Nr: 0303558	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  99-23 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability of the 
left hip.  

2.  Entitlement to service connection for disability of the 
left knee.  

3.  Entitlement to service connection for disability of the 
right hip.  

4.  Entitlement to a rating in excess of 60 percent for 
service-connected residuals of fracture of the right femur, 
patella, and tibial spine, status post right knee 
replacement.  

5.  Entitlement to service connection for residuals of 
frostbite of the hands and feet, bilaterally.

6.  Entitlement to an effective date earlier than January 18, 
2002, for a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to January 18, 2002.

7.  Entitlement to an effective date earlier than January 18, 
2002, for a 60 percent rating for service-connected residuals 
of fracture of the right femur, patella, and tibial spine, 
status post right knee replacement


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1952 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January and 
November 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied 
service connection for the disabilities at issue, denied a 
rating in excess of 30 percent for service-connected 
residuals of fracture of the right femur, patella, and tibial 
spine, status post right knee replacement; and denied a total 
disability rating based on individual unemployability due to 
service-connected disability.

During the pendency of these appeals, a rating decision of 
August 2002 increased the evaluation for the claimant's 
service-connected residuals of fracture of the right femur, 
patella, and tibial spine, status post right knee 
replacement, from 30 percent to 60 percent disabling, 
effective January 18, 2002, and granted a total disability 
rating based upon unemployability due to service-connected 
disability and basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, also effective January 
18, 2002.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. AB v. 
Brown, 6 Vet. App. 35 (1993).  Such is the case here.  The 
veteran has not withdrawn his appeal as to the issue of an 
increased rating for his service-connected residuals of 
fracture of the right femur, patella, and tibial spine, 
status post right knee replacement, and that claim is 
therefore before the Board for review.


REMAND

This case must be remanded, as required under Manlicon v. 
West, 12 Vet. App. 238 (1999), because the RO has not 
responded to the appellants notices of disagreement as to the 
effective dates established for the 60 percent disability 
rating for residuals of fracture of the right femur and the 
total disability rating based on unemployability.  In 
addition, further development of the evidentiary record is 
required. 

In a Report of Contact (VA Form 119), the claimant's 
representative reported that the veteran intended to appeal 
the RO's decision establishing an effective date of January 
18, 2002, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  This written communication from the 
representative meets the requirements for  Notice of 
Disagreement as to the effective date of the total disability 
rating.  In a Substantive Appeal (VA Form 9), submitted by 
the claimant in October 2002, he stated that he had read the 
Statements of the Case and Supplemental Statements of the 
Case, and that he was appealing the effective date of January 
18, 2002, for the 60 percent rating for the residuals of 
fracture of the right femur.  This statement constitutes a 
Notice of Disagreement with the effective date established 
for the 60 percent rating for the residuals of fracture of 
the right femur.

The RO's failure to issue a Statement of the Case addressing 
the issues of an effective date prior to January 18, 2002, 
for the grant of a 60 percent rating for service-connected 
residuals of fracture of the right femur, patella, and tibial 
spine, status post right knee replacement; and for an 
effective prior to January 18, 2002, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability requires remand, rather than 
referral, pursuant to the United States Court of Appeals for 
Veterans Claims decision in Manlicon v. West, 12 Vet. 
App. 238 (1999).  

In addition, the record shows that the RO has failed to 
obtain the claimant's complete service medical records for 
his period of active service from September 3, 1952 to 
December 18, 1955; and that the claimant's representative had 
called attention to that failure.  The Board further notes 
that the RO has also failed to obtain the claimant's complete 
service administrative and personnel records for his period 
of active service from September 3, 1952 to December 18, 
1955, and his other periods of active service.  On remand, 
the RO must obtain and review those records. 

Finally, in view of the recent treatment of the veteran's 
disability and addition of medical reports to the file, a VA 
examination is needed to determine the current manifestations 
of the disability.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [ ] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must obtain a statement from 
the claimant identifying the specific 
issues that he wishes to pursue on 
appeal.  

2.  The RO should obtain the claimant's 
complete service medical records for his 
period of active service from September 
3, 1952 to December 18, 1955, including 
all reports of medical history, as well 
as the claimant's complete service 
administrative and personnel records for 
his period of active service from 
September 3, 1952 to December 18, 1955, 
and his other periods of active service.

3.  The RO should schedule the veteran 
for an examination to determine the 
current disabling manifestations of the 
service-connected residuals of fracture 
of the right femur, patella, and tibial 
spine, status post right knee 
replacement.  The examiner must review 
the claims folder in conjunction with the 
examination.  The report of the 
examination must include a description of 
all disabling manifestations resulting 
from the fracture and its residuals.  The 
report of the examination must also 
include a statement as to the ranges of 
motion of each joint involved.  The 
report of the ranges of motion must take 
into account the effects of weakened 
movement, excess fatigability, 
incoordination, and painful motion.  

4.  The RO should provide the claimant 
and his representative a Statement of the 
Case addressing the issues of an 
effective date prior to January 18, 2002, 
for the grant of a 60 percent rating for 
service-connected residuals of fracture 
of the right femur, patella, and tibial 
spine, status post right knee 
replacement; and for an effective prior 
to January 18, 2002, for the grant of a 
total disability rating based on 
individual unemployability due to 
service-connected disability.  The 
appellant and his representative must be 
notified of the procedural steps 
necessary to complete appeals of these 
issues, and they must be afforded an 
opportunity to complete the appeals.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal in 
light of any additional evidence 
obtained.  

If the benefits sought on appeal are not resolved to the 
satisfaction of the veteran,  the veteran and his 
representative should be provided a Supplemental Statement of 
the Case.  The appellant and his representative should be 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




